Citation Nr: 1534842	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to an initial compensable disability rating for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to October 1992, and subsequent service in the Naval Reserve from October 1992 to October 1998.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board remanded this matter in July 2014.  Although the Veteran had also appealed from the denial of service connection for posttraumatic stress disorder (PTSD), this claim was granted in full in a December 2014 rating decision.  

The Veteran testified at a hearing via videoconference before the undersigned in September 2012; a hearing transcript is of record. 


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement requesting to withdraw the appeal for all issues.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for all issues have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw an appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Veteran and his representative submitted written statements in July 2015 indicating that he wished to withdraw his appeal for all pending issues.  38 C.F.R. § 20.204(a), (b).  As such, there remain no allegations of error of fact or law for appellate consideration.  The Board has no jurisdiction to review this appeal, and it is dismissed.  38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


